Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Paragraph 0055 is referencing the parent document, this should appear in the location of item (b) in the list above.  In addition as this is the parent document this is not an “incorporation by reference” and the phrase should be removed.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, “at” should be - -on- -.
Claim 1, last line, “from” should be - - in- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the scope of the claim is unclear.  First the preamble states that the invention is a “lubricant supply device” however the first clause requires the device to be mounted to a moving member and have an interval with concave portions of a rail.  These features only occur if the supply device is part of the overall device of the bearing but as written it appears the claim is requiring an installed device.  However, if claim 1 is meant to have the lubricant supply device mounted in the manner claimed then it is unclear claim 5 would be further limiting since if the lubricant supply device is mounted in place then the device of claim 1 is a guide device not a standalone lubricant supply device.  It is believed that the intent of claim 1 is to have the features of the guide device be intended use, if this is the case then the features of the overall guide or linear slide should be moved to the preamble as and intended use recitation and then all references to the linear slide in the body of the claim should be conditional recitations such as “when attached to the moving member…”.  Similar changes would also have to be made in the dependent claims.

Claim 2 states “a pair of concave portions that are formed in both side surfaces of the rail” which is unclear.  Specifically it is unclear if the recitation is calling for a pair on each side for a total of four or a pair, one on each side.  How many concave portions are being positively recited?  It is also further unclear if these are now additional concave portions or the same concave portions in line 3 of claim 1.  Is this pair in addition to the portions in claim 1 or the same?  Finally, these are features of the rail, the rail is not a part of the supply device and this recitation should also be amended to make it clear that this is not a positive requirement of the supply device but rather related to the intended use of the supply device, see rejection of claim 1 above.
Claim 3, similar to claim 2, is calling for a “pair of vertical wall portions, which are disposed at outer sides of both side surfaces” and it is unclear if this is a pair for a total 
Claim 5 recites the limitation "the lubricant supply device" in 5.  There is insufficient antecedent basis for this limitation in the claim.  Specifically claim 5 is an independent claim drafted in a shorthand format, the incorporation of claim 1 coming after the reference to the supply device, thus in claim 5 “the lubricant supply device” is the first recitation of the part in the independent claim and should be - -a lubricant supply device according to claim 1- -.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuya, JP2007-271003.
Regarding claim 1, Katsuya discloses a lubricant supplying device comprising: a mounted member (16) that is mounted to a moving member (13), which moves along a rail (11), and that is disposed with an interval between the mounted member and 
Regarding claim 2, Katsuya discloses that the supply path unit is attached to the mounted member such that a pair of supplying members (portion with 32c) respectively project out toward a pair of concave portions that are formed in both side surfaces of the rail (one on each side of the rail forming a pair), the supply path unit has a distributing portion (the port 32a feeds into a distribution block) that distributes the lubricant midway along the tubular member (the distribution block is centrally located along the total length of 32b), and flow path lengths from the distributing portion to the pair of supplying members are the same (32b on the left and right of the distribution block are equal).
Regarding claim 3, Katsuya discloses that the mounted member has a pair of vertical wall portions (left and right sides where portion with 32c is attached), which are 
Regarding claim 5, Katsuya discloses a guiding device comprising: a rail (11) in which concave portions (formed by 11a) extend along a length direction; a moving member that moves along the rail (12), and that includes rolling bodies (20) that roll on rolling surfaces (11a) of the concave portions; and the [a] lubricant supplying device of claim 1 which is mounted to the moving member and which supplies lubricant to the rolling surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE: the following rejection is made in the alternative assuming that no part of the mounting member is later required to project into the concave portions, claim 1 as currently presented does not preclude a holding portion of some type on the mounting member from also projecting into the cavity along with the supplying members however in light of the disclosure this is a feature of the invention that allows for the simpler installation method.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya, JP2007-271003, in view of Norimasa, JP2000-145769.

Katsuya does not disclose that the mounting member is further configured so that no part of the mounting member protrudes into the concave portions so that the only member that protrudes into the concave portions is the supplying members.
Norimasa teaches an alternate supply member and mounted member configuration wherein the mounted member (27) is u-shaped without any protrusions into the concave portion of the rail and supply members (protrusions 45 of 41) that 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Katsuya and use an alternate form of mounted member and application configuration for the lubricant, including a mounted member that has no protrusions into the concave portion with only the supply member protruding into the concave portion, as taught by Norimasa, since substituting between different but known shapes for mounted members that hold lubricant supply bodies and different configurations of supply bodies (porous member that supplies fluid via sliding contact verses a member with an outlet port that acts to spray the fluid) provides the same predictable result of delivering lubricant directly to the concave portions to supply the fluid to the rolling elements.  Regardless of the shape of the mounted member, the type of fluid applicator and how it protrudes from the body the invention will perform the same and substituting between different known shapes of the casing or mounted member and types of applicators (spray verse porous pad) is within the level of ordinary skill in the art, in addition the use of the porous pad type applicators provides the further predictable result of preventing overcast on the spraying thus insuring that all the supplied lubricant makes its way to the rolling elements instead of areas adjacent thereto which can occur when spraying.
Regarding claim 2, Katsuya discloses that the supply path unit is attached to the mounted member such that a pair of supplying members (portion with 32c) respectively project out toward a pair of concave portions that are formed in both side surfaces of the rail (one on each side of the rail forming a pair), the supply path unit has a distributing portion (the port 32a feeds into a distribution block) that distributes the lubricant midway 
Regarding claim 3, Katsuya discloses that the mounted member has a pair of vertical wall portions (left and right sides where portion with 32c is attached), which are disposed at outer sides of both side surfaces of the rail respectively and to which the supplying members are attached respectively, and a lateral wall portion (horizontal portion with 32c) that spans over the rail and connects the pair of vertical wall portions.  Norimasa also discloses the same general shape for the mounted member.
Regarding claim 5, Katsuya discloses a guiding device comprising: a rail (11) in which concave portions (formed by 11a) extend along a length direction; a moving member that moves along the rail (12), and that includes rolling bodies (20) that roll on rolling surfaces (11a) of the concave portions; and the [a] lubricant supplying device of claim 1 which is mounted to the moving member and which supplies lubricant to the rolling surfaces.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  As noted above claim 4 appears to be positively reciting features of the overall device and thus to correctly claim the subject matter and overcome the rejections under 35 USC 112 above that the whole assembly should be claimed not just a standalone supply unit.
Conclusion
The remaining prior art cited but not relied upon shown different known forms of lubricant applicators for linear slides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656